Title: John Adams to Charles William Frederic Dumas, 4 Jan. 1786
From: Adams, John
To: Dumas, Charles William Frederic


          
            
              Dear Sir—
            
            

              Grosvenor Square

              Jany. 4th. 1786
            
          

          It is with pleasure that I convey to you the enclosed letter from
            our secretary of State for foriegn affairs, as it contains, I presume some thing for
            your Benifit—If it had been more considerable It would have been more agreable to me, as
            it is however, I wish it may be satisfactory.
          Wishing to you & your family the Compliments of the season,
            I have the honour to be, with great and sincere Esteem and Regard—Sir—Your most Obedt / Humble servt.

          
            
              J. A—
            
          
        